WORKSTREAM INC. 485 N. Keller Road, Suite 500 Maitland, Florida 32751 April 29, 2011 VIA EDGAR Mr. Patrick Gilmore Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Workstream Inc. Form 10-K for the Fiscal Year Ended May 31, 2010 Filed September 13, 2010 File No. 001-15503 Dear Mr. Gilmore: In connection with the filing by Workstream Inc. (the “Company”) through EDGAR with the Securities and Exchange Commission (the “Commission”) of amended Form 10-K, the Company acknowledges that: · it is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ John Long John Long Chief Executive Officer, Workstream Inc.
